DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16, 18, 21-29, and 32-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuysserkani (US 2011/0060378, hereinafter “Tuysserkani”) in view of LaLonde et al. (US 2009/0058635, hereinafter “LaLonde”), and further in view of Matos (US 2003/0233129, hereinafter “Matos”).
In regards to claims 1, 23, 32, 34, 36 and 37, Tuysserkani discloses a medical device management system (Fig. 1), the system comprising: a defibrillating apparatus (12) comprising: a plurality of electrodes configured to monitor ECG signals of a patient and deliver a defibrillation shock to the patient (Fig. 3), and a communication unit (74; pars. 0034-0036) configured to: establish a secured wireless network connection that requires a authentication to gain access to the secured wireless network/remote wireless connection (e.g., par. 0061), receive a signal indicative of deployment of the defibrillating apparatus to the patient (par. 0051; “report of the AED activation, such as the location and identity of the AED”), automatically generate a first text message upon receipt of the signal indicative of deployment of the defibrillating apparatus, associate the first text message with a unit identifier specific to the defibrillating apparatus (par. 0051, “report of the AED activation, such as the location and identity of the AED”; SMS message) automatically send, via the secured wireless network connection, the first text message (par. 0031; “communicate autonomously”), automatically generate a second text message comprising defibrillation shock status upon delivery of the defibrillation shock (par. 0053; “ongoing treatment and status of the patient,” “log of electrical shocks applied to the patient”), automatically send, via the secured wireless network connection, the second text message (pars. 0051 and 0052, SMS message); and a mobile handheld device associated with a caregiver and configured to: receive the first text message and associate the first text message with the specific defibrillating apparatus based on the unit identifier specific to the defibrillating apparatus; and receive the second text message and associate the second text message with the specific defibrillating apparatus based on the unit identifier specific to the defibrillating apparatus (par. 0052; “by mobile email (e.g., for reception on a Blackberry®) or SMS message (e.g., for reception on a cellular telephone)”; Fig. 1, element 3; par. 0034 “the MSC 8 is capable of routing voice and data calls to and from the AED 12, as well as to and from cellular telephones 3 via wireless communication transmissions 2”).
It is the examiner’s understanding that access to a cellular telephone network inherently requires a network password and a unique unit identifier for the device in the form of a telephone number (see par. 0078 “the telephone number of the wireless modem” and, e.g., “SIM card” and “MSISDN” Wikipedia pages cited previously), Tuysserkani expressly discloses “analyz[ing] authentication information such as encrypted credentials to enable it to confirm that the AED is a trusted device and that an activation message from it can be trusted” (par. 0079; strongly implying the requirement of a network passcode), and Tuysserkani’s system would apparently not function if the “ongoing treatment and status of the patient” and “log of electrical shocks applied to the patient” of par. 0053 were not associated with a unit identifier (i.e., “of the patient) because the information would be useless to a responder if they did not know which of the several AEDs the information was arriving from, also implying that this information is inherent in the communication.  However, Tuysserkani does not expressly and explicitly disclose that the network requires a network passcode or that the second text message is associated with the unit identifier.  However, LaLonde in the same field of endeavor of medical device networking for, e.g., AEDs (par. 0072), teaches providing the client device with a SIM card that includes a network passcode (par. 0246, 0374-0380 “cellular keys”), and such a SIM card would have a unique phone number that would serve as a unit identifier to provide the predictable results of allowing for unique definition of medical devices that can be properly inventoried, replaced, and communicated with (pars. 0248 and 0374-0380).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuysserkani by teaches providing the client device with a SIM card that includes a network passcode and a unique phone number that would serve as a unit identifier to provide the predictable results of allowing for unique definition of medical devices that can be properly inventoried, replaced, and communicated with.  
Furthermore, although Tuysserkani expressly discloses that the defibrillator is configured to display information to a user (par. 0038) and two-way communication to allow patient treatment related information to be sent by a handheld device (Figure 1, element 3; par. 0052, “cellular telephone”) and received by the defibrillation apparatus (pars. 0032-0034; including “data calls”), Tuysserkani does not expressly disclose that the patient treatment related information is in the form of a text message comprising patient treatment instruction information.  However, Matos teaches providing patient treatment related information on a display of a defibrillator to a user in the form of text messages (pars. 0349, 0353, 0409) to provide the predictable results of a redundant/backup means of communication should audio communication not be effective for any reason (par. 0349).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tuysserkani by providing patient treatment related information on a display of a defibrillator to a user in the form of text messages to provide the predictable results of a redundant/backup means of communication should audio communication not be effective for any reason.
In regards to claims 2-5, 24, and 25, Tuysserkani expressly discloses that the messages are sent via text message to a cellular telephone (par. 0052), but does not expressly disclose that such cellular phone has a user interface that displays the sent and received messages from a particular sender.  However, it was notorious in the art of cellular telephones at the time the invention was made to provide a user interface that displays the sent and received messages from a particular sender to provide the predictable results of allowing a user to quickly and easily retrieve conversations from a particular text messaging contact.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuysserkani by providing a user interface that displays the sent and received messages from a particular sender to provide the predictable results of allowing a user to quickly and easily retrieve conversations from a particular text messaging contact.
	In regards to claims 6-13, 26, and 27, the system further comprises an emergency response center (28 and/or Fig. 4) configured to receive both text messages from the communication unit of the defibrillator via the secured wireless network (par. 0034); and provide instructions based on the message, send instructions to a caregiver based on the messages (Fig. 4; pars. 0051-54).  Further, the emergency response center can include a 911 call center or hospital (pars. 0034, 0050 and 0054).
	In regards to claim 14, the communication unit is configured to send periodic text messages regarding a status of the defibrillating apparatus at predetermined intervals (pars. 0075-0077), and (a human-staffed) service center is configured to determine whether the periodic text messages were received and identify a failure accordingly (par. 0077 -- the service center is configured to allow a service provider to monitor a decreasing battery charge level and subsequent cessation of text messages to determine failure).
	In regards to claims 15, 16, 28, and 29, the defibrillating apparatus further includes a GPS unit that generates location data and sends this data to the handheld device (par. 0031).
	In regards to claim 18, the defibrillator monitors ECG in real-time (par. 0053 -- the examiner is considering this “real time” because it reflects the current state of the patient.  There is no requirement of “real time” communication of the ECG to the server as it is being acquired).
	In regards to claims 21 and 22, the defibrillator is an AED (par. 0051), which is a “professional defibrillator” because it can also be operated by a professional.
	In regards to claims 33 and 35, Tuysserkani discloses the essential features of the claimed invention except for the defibrillator being further configured to display the third text message on a second device.  However, Matos teaches a defibrillator configured to display the third text message on a second device (par. 0353; “[s]creens 322 and 324 are identical in display content to the corresponding two screens on the portable unit 104”) to provide the predictable results of allowing the medical professional to view exactly what the enabler is viewing (par. 0353).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by modify Tuysserkani by providing a defibrillator configured to display the third text message on an associated device to provide the predictable results of allowing the medical professional to view exactly what the enabler is viewing.

Claims 17 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuysserkani, LaLonde, and Matos, and further in view of Parker et al. (US 6,321,113, hereinafter “Parker”).  Tuysserkani discloses the essential features of the claimed invention including transmitting “device identification information” (par. 0039), implying the (exact) model of the defibrillating apparatus is sent, but does not expressly and explicitly disclose the unit identifier is “model” of the apparatus.  However Parker in the same field of endeavor of AED interfaces, teaches providing a user with the AED model (claim 10) to provide the predictable results of providing improved quality of rescues (col. 1, lines 50-57) by integrating more complete information concerning cardiac rescue data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the AED model to provide the predictable results of providing improved quality of rescues by integrating more complete information concerning cardiac rescue data.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuysserkani and LaLonde, and further in view of Matos (US 7,769,465, hereinafter "Matos"). Tuysserkani discloses the essential features of the claimed invention except for receiving image information from a camera and sending the image information.  However, Matos teaches that it was known to provide AEDs with cameras to receive images and sending those images via message to a centralized location (col. 13, lines 30-44) to provide the predictable results of allowing a medical professional to monitor the treatment. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuysserkani by not only sending ambient noises as disclosed in paragraph 0029, but also ambient images as taught by Matos to provide the predictable result of allowing a medical professional to better monitor the treatment.
Response to Arguments
	Applicant argued that no single reference teaches “a mobile handheld device associated with a caregiver and configured to: ... send a third text to be received by the defibrillating apparatus including patient treatment information; wherein the defibrillating apparatus is configured to receive the third text message including the patient from the mobile handheld device and to display the third text message on a user interface display.”  In previous arguments, Applicant noted that text messages of Matos are sent by a central station console (and so not a “mobile handheld device”); and in the most recent remarks that Tuysserkani mentions SMS messaging only in the context of messages that are outgoing from the defibrillator, and the only incoming patient treatment communications are in the form of “data calls” such VoIP voice calls (i.e., audio-type voice calls that are not text messages).  The examiner concedes both of these points and agrees that no single reference teaches the combined limitations quoted above from claim 1.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The modification to Tuysserkani proposed in the rejection above is to provide the patient treatment information from a caregiver (that, concededly, Tuysserkani discloses is a voice-type data call; see pars. 0032-0034) in the form of one or more text messages that are displayed to a user.  Tuysserkani does disclose at least the structure required for one-way text messaging and a user display (pars. 0038, 0051, and 0052), and Matos teaches providing patient treatment information from a caregiver in the form of text messages incoming to a defibrillator (pars. 0349, 0353, 0409) with motivation specifically drawn to the communication modality of Tuysserkani (“[i]f audio communication is not effective for any reason, the medical professional has the option of transmitting and receiving text messages to and from the enabler”).  The examiner respectfully maintains that this is the use of a known technique to improve similar devices in the same way because Tuysserkani discloses a defibrillator with two-way communication (albeit voice “data calls” for the incoming communication) and Matos teaches a comparable device that has been improved by giving the medical professional the option of transmitting and receiving text messages to and from the enabler if audio communication is not effective for any reason.  The examiner further respectfully maintains that such an improvement could predictably have been applied in the same way to Tuysserkani as Tuysserkani discloses the hardware needed for SMS messaging and a user interface display.  Although neither references singly discloses the set of limitations quoted above, the examiner respectfully maintains the position that the preponderance of evidence points to a conclusion of obviousness in light of the combination of prior art set forth in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792